Citation Nr: 0825656	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $16,026.00.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision from the Department of 
Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, 
Wisconsin.  The Committee on Waivers and Compromises 
(Committee) denied waiver of recovery of overpayment of 
pension benefits in the calculated amount of $16,026.00.

In addition to the waiver of overpayment issue on appeal, the 
November 2006 Statement of the Case included the issue of 
termination of VA pension benefits from April 1, 2002, which 
essentially adjudicated the validity of the debt.  The 
veteran's January 2007 VA Form 9 did not challenge the 
validity of the debt; rather, the veteran perfected his 
appeal with respect to the waiver issue only and stated that 
he is not receiving his VA check and wants it reinstated.  As 
discussed further herein, the veteran's improved pension 
benefit was stopped due to his income.  Thus the Board finds 
that the veteran's statement is sufficient to raise a claim 
for reinstatement of the improved pension benefit.  The 
United States Court of Appeals for Veterans Claims 
("Court") has held that VA is obligated to consider all 
issues reasonably inferred from the evidence of record.  
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  
Therefore, this matter is referred to the RO for appropriate 
action.

The veteran's VA Form 9 also includes his request for a 
hearing before the Board.  The requested hearing was 
scheduled for March 2008.  In February 2008, an individual 
who has been granted power-of-attorney by the veteran, W. L. 
P. (W), notified VA that the veteran would be unable to 
attend the hearing.  In addition, an April 2008 statement 
from the veteran's accredited representative states that "no 
further hearing is desired."  Accordingly, his earlier 
request for a hearing is deemed withdrawn.




FINDING OF FACT

The evidence of record demonstrates the veteran 
misrepresented his income by not reporting his earned and 
unearned income.  He had knowledge that his income was a 
determining factor in his receipt of pension benefits and 
that he was responsible for notifying VA of changes in 
income, to include earnings.  His failure to disclose his 
earned income and continued receipt of pension payments 
resulted in a loss to the government in the amount of 
$16,026.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $16,026 is precluded by 
reason of misrepresentation on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record.

Analysis

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person requesting waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.963a(b), 1.965(b).

In order to establish actual fraud, it must be determined 
that there was willful misrepresentation of a material fact, 
or the willful failure to disclose a material fact, with the 
intent of obtaining or retaining eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the debtor's 
knowledge that such misrepresentation or failure would result 
in the erroneous award or erroneous retention of VA benefits.  
Essentially, there must be a finding that the person 
willfully failed to disclose a material fact or willfully 
misrepresented a material fact, and there must be a finding 
that the debtor had knowledge that such misrepresentation or 
failure would result in an erroneous award or erroneous 
retention of VA benefits.  38 C.F.R. § 1.962(b).

Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
the facts.  Further, misrepresentation is an untrue statement 
of fact or an incorrect or false representation, that which, 
if accepted, leads the mind to an apprehension of a condition 
other and different from that which exists.  Colloquially, it 
is understood to mean a statement made to deceive or mislead.  
Black's Law Dictionary, 1001 (6th ed. 1990).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).

Bad faith is defined as unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  A debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).

In his March 2002 VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, the veteran reported that he was 
last employed in 1990, was prevented from working due to 
blindness, had a seventh grade education, his only monthly 
income consisted of $900 from Social Security, and he 
expected no other income in the next 12 months.  

A rating decision in April 2002 granted entitlement to 
special monthly pension by reason of being housebound, 
effective from March 26, 2002.

In April 2002, the veteran was notified that his Annual 
Social Security income of $12,048 exceeded the limit of 
$11,679, at the housebound rate for a veteran with no 
dependent's.  

A rating decision in September 2002 found CUE in the April 
2002 rating decision and granted entitlement to special 
monthly pension based upon the need for aid and attendance 
due to blindness, effective from March 26, 2002.

In September 2002, the veteran was notified that he had been 
granted disability pension benefits with aid and attendance 
and that his annual Social Security income of $12,048 and 
medical expenses of $648 were used to calculate his benefit.  
He was further notified that it was his responsibility to 
notify VA right away if his income, to include earnings, 
changed.  

In May 2005, VA received information that the veteran had 
unreported earned income beginning in February 2000.  
Specifically, VA learned that the veteran had been employed 
as a janitor at Staples and he received additional unearned 
income.

The veteran's nonservice-connected pension benefits were 
terminated effective April 1, 2002, due to excessive annual 
countable income.  This action created an overpayment of 
$16,026.

In a Financial Status Report received by VA in August 2006, 
the veteran confirmed that he had been employed as a janitor 
at Staples since 2002 and that his net average monthly take 
home pay was $551.24.  He reported that this income was in 
addition to the $1023 he received in Social Security 
benefits.  

A statement from the veteran received in conjunction with the 
Financial Status Report includes his contention that the 
waiver of overpayment should be granted due to his financial 
status.  This statement further reflects his assertion that 
he has only a third grade education (he had previously 
reported having a seventh grade education in his pension 
application), he is almost blind, has no one to help him, and 
experiences a very hard time finding transportation.  

The matter was referred to the Committee for review of the 
veteran's request for waiver of recovery of the $16,026 
overpayment in pension benefits.  By determination issued in 
August 2006, the Committee denied the veteran's request for 
waiver of the debt.  The Committee found the veteran 
misrepresented his income by not reporting his earned and 
unearned income to VA since 2002.  The Committee noted the VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, which the veteran signed on March 18, 2002, stated 
that he last worked in 1990 and that he indicated "none" in 
response to income for himself and his dependents in the next 
12 months.  The Committee further noted that a September 19, 
2002, letter to the veteran informed him of what income and 
expenses were being counted and stated that he was 
responsible to tell VA right away if his income changes 
(i.e., earnings, Social Security Benefits, lottery and 
gambling winnings.)  Finally, the Committee noted that VA 
received verification that the veteran was employed since 
February 18, 2000, and had received unearned income for a 
couple of years.  Accordingly, the Committee concluded that, 
by not reporting this income, the veteran caused VA to pay 
him pension benefits to which he was not entitled.   Thus, 
the veteran's waiver claim was denied.  The Board finds that 
the facts support the Committee's conclusions.

The veteran's failure to disclose his earned income to VA 
constituted misrepresentation.  Specifically, he misstated 
the facts with respect to his income on his March 2002 
pension application and, although notices in April 2002 and 
September 2002 notified him that his income was a determining 
factor in his receipt of benefits as well as of his 
responsibility to inform VA of any changes in his income, to 
include earnings; he failed to do so until after he was 
notified by VA of the overpayment.  The veteran's failure to 
disclose his earned income and continued receipt of pension 
payments resulted in a loss to the government in the amount 
of $16,026.

The Board acknowledges that the veteran's notice of 
disagreement, received in August 2006, includes the 
contention that he was misinformed and requests that a field 
examination be conducted to determine his competency to make 
decisions for VA purposes.  This statement is made by an 
individual other than the veteran, who appears to be his 
accredited representative or someone with the initials WLP 
who appears to have a binding power-of-attorney.  Upon review 
of the veteran's claims file, the Board does not find that a 
field examination is necessary.  Specifically, the evidence 
shows that the veteran has been able to secure and maintain 
employment and neither he, his accredited representative, nor 
WLP have suggested that the veteran is incompetent.  
Moreover, in the event of the veteran's "disability or 
incapacity," the power-of-attorney executed by the veteran 
designates WLP to act on his behalf, including to receive 
from or disburse to any source whatever monies through 
checking or other accounts or otherwise.  Inasmuch as the 
veteran has not been adjudicated incompetent and has 
appointed WLP as having power-of-attorney, the Board finds 
that the requirement for reporting income in connection with 
the receipt of pension benefits was understood by the veteran 
(or WLP in his stead) and the veteran's income was 
intentionally misrepresented.  

Accordingly, the Board concludes that the evidence supports 
the finding of the Committee that the veteran misrepresented 
his income by failing to completely and accurately report his 
income to VA, thereby retaining VA benefits to which he was 
otherwise not entitled.  Since misrepresentation of income in 
the creation of the $16,026 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  There is 
not an approximate balance of positive and negative evidence 
as to the issue on appeal as to warrant application of the 
doctrine of reasonable doubt.  


There is no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or 
other equitable factors.  See also Farless v. Derwinski, 2 
Vet. App. 555 (1992).  Although the Board sympathizes with 
the financial difficulties created by retrieval of this debt, 
the law requires its recovery.  The appeal; for waiver of the 
overpayment must be denied.


ORDER

Waiver of recovery of overpayment of improved pension 
benefits, in the amount of $16,026, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


